     Case 5:20-cv-00184-VEB Document 35 Filed 09/13/21 Page 1 of 1 Page ID #:589




1

2

3
                          UNITED STATES DISTRICT COURT
4
                         CENTRAL DISTRICT OF CALIFORNIA
5

6
     CARLA R.,                                   Case No. 5:20-CV-00184 (VEB)
7
                            Plaintiff,           ORDER AWARDING EAJA FEES
                                                 AND EXPENSES
8
     vs.
9
     ANDREW M. SAUL, Commissioner of
     Social Security,
10
                            Defendant.
11

12
           Based upon the parties’ Stipulation for the Award and Payment of Equal Access
13   to Justice Act Fees, Costs, and Expenses:
14         IT IS ORDERED that fees and expenses in the amount of $2,000.00 as
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
15
     awarded subject to the terms of the Stipulation.
16
           DATED this 13th day of September 2021,
17
                                   /s/Victor E. Bianchini
18                                 VICTOR E. BIANCHINI
                               UNITED STATES MAGISTRATE JUDGE
19

20
                        ORDER – CARLA R. v SAUL 5:20-CV-00184-VEB
